Citation Nr: 0715972	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-01 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the right knee, status-post 
arthroscopy. 

2.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left knee, status post-
meniscectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from November 1979 to December 
1992.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi which denied the benefit sought on appeal.  

The issue of entitlement to a rating in excess of 10 percent 
for traumatic arthritis of the left knee, status post-
meniscectomy, is addressed in the REMAND portion of the 
decision below.  


FINDING OF FACT

The veteran's right knee disability does not manifest 
recurrent subluxation or lateral instability, limitation of 
flexion to 30 degrees or limitation of extension to 15 
degrees.   


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the right knee, status-post 
arthroscopy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A., 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5010(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in April and September 2004.  While this 
notice does not provide any information concerning the 
effective date that could be assigned should an increased 
evaluation be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial, the 
veteran is not prejudiced by the failure to provide him that 
further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

The veteran essentially contends that the current evaluation 
assigned for his right knee disability does not accurately 
reflect the severity of his disability.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  

The VA's Office of General Counsel (General Counsel) has 
determined that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code  5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-
98 (August 14, 1998).

The veteran's right knee disability is currently rated under 
Diagnostic Code 5010.  Traumatic arthritis substantiated by 
x-ray findings is to be rated as degenerative arthritis under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  According to Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

When, however, the limitation of motion is non-compensable 
under the appropriate Diagnostic Codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  Id.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, X-ray evidence of arthritis involving 
two or more major joints or two or more minor joint groups, 
will warrant a rating of 10 percent; in the absence of 
limitation of motion, X-ray evidence of arthritis involving 
two or more major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under Diagnostic Code 
5003.  Id. 

Under Diagnostic Code 5260, a noncompensable evaluation is 
for assignment when flexion is limited to 60 degrees, a 
10 percent evaluation when flexion is limited to 45 degrees 
and a 20 percent evaluation when flexion is limited to 
30 degrees.  Under Diagnostic Code 5261, a noncompensable 
evaluation is for assignment when extension is limited to 
5 degrees, a 10 percent evaluation when extension is limited 
to 10 degrees and a 20 percent evaluation when extension is 
limited to 15 degrees.  Nevertheless, "[t]he intent of the 
schedule is recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actual painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint".  
38 C.F.R. § 4.59.

The medical evidence for consideration includes private 
medical records and the report of a VA examination provided 
to the veteran to assess the severity of his disability  The 
May 2004 VA examination report noted x-rays of the right knee 
revealed mild degenerative changes of the knee.  The examiner 
also noted that range of motion of the right knee was 0 to 
120 degrees.  The knee was described as stable and there was 
no reference to any recurrent subluxation or lateral 
instability of the knee.  A June 2004 record from K.A. 
Grinspun, M.D. noted that the veteran lacked 5 degrees of 
extension.  VA standards describe normal range of motion of 
the knee as from 0 to 140 degrees.  See 38 C.F.R. § 4.71, 
Plate II.  On review, there is evidence of some limitation of 
motion of the right knee, but the veteran does not meet the 
criteria for compensation on the basis of limitation of 
motion under either Diagnostic Codes 5260 or 5261.  

As the veteran does not qualify for compensation on the basis 
of limitation of motion, the issue before the Board, then, is 
whether the veteran is entitled to a higher rating under 
Diagnostic Code 5010 for his degenerative arthritis.  Under 
Diagnostic Code 5010, a 20 percent evaluation is not 
warranted unless X-ray evidence shows involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  The knee is 
considered a major joint.  Because, however, in this case 
there are not two or more major or minor joints involved for 
which the veteran has established service connection for 
arthritis, he is not entitled to a rating greater than the 
current 10 percent rating under this code.

Notwithstanding, as indicated above, a separate evaluation 
for arthritis can also be based on x-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VA regulations set forth at 
38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration 
of a functional impairment due to pain on motion when 
evaluating the severity of a musculoskeletal disability.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a higher rating can be based on "greater 
limitation of motion due to pain on use."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  However, any such functional 
loss must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant."  See 38 C.F.R. 
§ 4.40.

The May 2004 VA examination report noted that the veteran was 
having a great deal of pain prior to his arthroscopic surgery 
the month before but at present he could not give his true 
feelings as he was not doing much on his knee.  The VA 
examiner noted that there was some pain on range of motion 
testing and it was conceivable pain could further limit 
function, especially after being on his feet all day.  
However, the examiner noted that it was not feasible to 
attempt to express this in terms of additional limitation of 
motion with any degree of medical certainty.  Based upon the 
evidence, the Board does not find symptoms or pathology 
creating impairment that would warrant an evaluation greater 
than 10 percent.  See DeLuca, supra.  

The Board has considered other relevant criteria relating to 
the right knee.  Under Diagnostic Code 5257, a knee 
impairment with recurrent subluxation or lateral instability 
is rated 20 percent when moderate and 30 percent when severe. 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  In this case, the 
VA examination report noted no appreciable effusion, negative 
patellar grind, stable knee to varus and valgus stress in 
full extension and 30 degrees of flexion, good endpoint with 
Lachman's, negative anterior and posterior drawer testing, 
negative McMurray's testing, and no joint line tenderness.  
Therefore, there is no showing of recurrent subluxation or 
lateral instability and certainly not to a moderate degree to 
warrant a 20 percent rating under Diagnostic Code 5257.  

As discussed above, VA's General Counsel has determined that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
See VAOPGCPREC 23-97 (July 1, 1997).  However, without a 
showing of subluxation or instability, a separate evaluation 
is not for application. 

Based on this record, the Board finds that the preponderance 
of the evidence is against t the veteran's claim for a higher 
evaluation for his right knee disability.  As the 
preponderance of the evidence is against the claim for a 
higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

A rating in excess of 10 percent for traumatic arthritis of 
the right knee, status-post arthroscopy is denied. 


REMAND

In a November 2004 rating decision, the veteran's traumatic 
arthritis of the left knee, status post-meniscectomy, was 
continued as 10 percent disabling.  In his January 2005 VA 
Form 9 for his right knee disability claim, the veteran noted 
his disagreement with the earlier decision for his left knee 
disorder.  

The filing of a Notice of Disagreement initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  The RO has not yet issued a Statement of the Case as 
to the issue of entitlement to a rating in excess of 10 
percent for traumatic arthritis of the left knee, status 
post-meniscectomy.  38 C.F.R. § 19.26.  The Board is, 
therefore, obligated to remand this issue.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the VA will notify the veteran 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The RO/AMC should furnish the veteran a 
Statement of the Case regarding the issue 
of the issue of entitlement to a rating 
in excess of 10 percent for traumatic 
arthritis of the left knee, status post-
meniscectomy.  The veteran and his 
representative should be clearly advised 
of the need to file a Substantive Appeal 
if the veteran wishes to complete an 
appeal from the November 2004 rating 
decision and have the case returned to 
the Board.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


